DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of claims 1-6, 9, 12-15, 20-21, 23, in the reply filed on 08/19/2021 is acknowledged.

Preliminary Remarks
The preliminary amendment filed on 06/03/2020 has been entered.  Claims 3-5, 9, 12-15, 20-21, 23, 28-29, 34-35, 43-49, 51-52, and 54-56 have been amended, claims 7-8, 10-11, 16-19, 22, 24-27, 30-33, 36-42, 50, and 53 have been canceled, no new claims have been added, and therefore, claims 1-6, 9, 12-15, 20-21, 23, 28-29, 34-35, 43-49, 51-52, and 54-56 remain pending in the application.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "illumination means" in claim claims 1, 23, and 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0137764 A1-Punchard et al. (has an effective filing date as of the date of the provisional application of 07/29/2015).
Claim 1: “A photobioreactor, in particular for culturing light sensitive microbes,”:  Punchard et al. discloses the invention is directed toward a bioreactor system for optimizing the cultivation and harvesting of photosynthetic organisms (Para. [0002], lines 1-3).  Further, Punchard et al. discloses a method of culturing microalgae in which the reactor vessels are filled with nutritive medium and a starter microalgae culture (inoculum) and exposed to sufficient light to allow the microalgae (Para. [0053], lines 2-5).
“the photobioreactor comprising: a. a body comprising at least one floor panel and at least one wall extending upwardly around the periphery of the at least one floor panel to define a body for receiving and holding liquids; wherein the at least one floor panel comprises at least one graded segment so as to define a trough along the bottom of the body towards which debris within the body flows;”:  Punchard et al. discloses vessel 230 (Para. [0056], line 6), which is capable of holding liquids, illustrated in Fig. 3A.  Further, annotated Fig. 3C below illustrates the graded floor panels of vessel 230 and forming a trough, where debris flows to the bottom).

    PNG
    media_image1.png
    448
    806
    media_image1.png
    Greyscale

“b. at least one illumination panel, the at least one illumination panel comprising illumination means adapted to emit light that is suitable for sustaining growth of the light sensitive microbes within the photobioreactor, wherein the at least illumination panel is disposed within the body so that there is free flow of fluid along the sides and floor panel of the body;”:  Punchard et al. discloses LED light guides (Para. [0056], lines 9-10, illustrated in Figs. 3A and 3C), which are adapted for emitting light.  Further, Fig. 3A illustrates the illumination panel (light guides 224) are disposed within the body (vessel 230) so that there is free flow of fluid along the sides and the floor panel of the body (vessel 230), also illustrated in Fig. 3A.
“c. at least one gas inlet disposed in the at least one floor panel, within the trough in the at least one floor panel, for providing an upward stream of gas into the body so as to generate air lift of the light sensitive microbes within the body; so that, during incubation of a liquid culture of microbes in the photobioreactor, microbe circulation and growth in the photobioreactor 2 via bubbler/CO2 diffuser 222 assists in maintaining optimal growth parameters, Para. [0056], lines 10-11 and bubbler 220, Para. [0055], line 5)., thus generating air lift within the vessel 230 and circulation of microbes within the body (vessel 230) is generated via air lift by the stream of gas (bubbler 222), where Fig. 3A and 3C illustrates this limitation.

Claim 2: “wherein the at least illumination panel is disposed within the body so that there is at least one gap between the at least one panel and the at least one wall and/or the floor panel of the photobioreactor.”:  Punchard et al. discloses the at least illumination panel (light guide 224) is disposed within the body of the vessel 230 so that a gap is between the one illumination panel and the at least one wall and/or floor panel of the photobioreactor (vessel 224), illustrated below in annotated Fig. 3A.

    PNG
    media_image2.png
    349
    836
    media_image2.png
    Greyscale


Claim 3: “wherein the illumination panel is provided in the form of at least one flat panel that is disposed within the body.”:  Punchard et al. discloses the illumination panel (light guide 224) is illustrated as flat and disposed within the body of the vessel 230, as illustrated below in annotated Fig. 3C below.


    PNG
    media_image3.png
    559
    787
    media_image3.png
    Greyscale

Claim 4: “wherein the angle between the illumination panel and the side walls is in the range of 45º to 90º.”:  Punchard et al. discloses via annotated Fig. 3A below, the angle between the illumination panel (light guide 224) and the side wall of the vessel 230 is illustrated to be in the range of 45º to 90º, as illustrated below in annotated Fig. 3A.

    PNG
    media_image4.png
    349
    518
    media_image4.png
    Greyscale



Claim 5: “wherein the body comprises an elongate structure comprising at least two side walls and at least two end walls, and wherein the trough extends longitudinally along the floor panel of the body.”:  Punchard et al. discloses via Figs. 3A and 3C the body (vessel 230) comprises an elongate structure (growth tank vessel assembly 202, Para. [0051], line 6) comprising at least two side walls and at least two end walls, and wherein the trough extends longitudinally along the floor panel of the body.


Claim 6: “wherein the trough extends longitudinally along the middle of the floor panel.”:  Punchard et al. discloses a trough formed via the inclined floor panels of vessel 230, which extend longitudinally along the middle of the floor panel as illustrated in annotated Fig. 3C below.

    PNG
    media_image5.png
    311
    516
    media_image5.png
    Greyscale


Claim 9: “wherein the floor panel comprises a continuously downwardly convex structure, so that debris can flow towards the lowermost part of the floor panel.”:  Punchard et al. discloses via annotated Fig. 3C below a continuously downward convex structure formed via the floor panel and bottom of vessel 230, for debris flow.

    PNG
    media_image6.png
    326
    516
    media_image6.png
    Greyscale


Claim 12: “wherein the at least one gas inlet is disposed in the floor panel.”:  Punchard et al. discloses at least one gas inlet (aeration bases/bubbler 220, Para. [0055], line 5), is disposed in the floor panel (illustrated in Fig. 3C).

Claim 13: “wherein the at least one gas inlet comprises delivery spout that extends no more than 10mm into the body of the photobioreactor.”:  Punchard et al. discloses at least one gas inlet (bubbler 220 and CO2 diffuser 223, Para. [0056], line 10-11).  Further, Punchard et al. discloses CO2 delivery is performed using a 30x10 cm wide fine ceramic diffuser at 1.7-2.3 bar producing microbubbles of 100 to 400 micrometer diameter in size; a normally closed electrically controlled solenoid regulates the gas injection; the electrical plug that controls the solenoid is managed by the Apex system as described above (Para. [0131], lines 1-6).

Claim 14: “wherein the at least one gas inlet is disposed in the floor panel of the body, below the at least one illumination panel.”:  Punchard et al. discloses via annotated Fig. 3A below, at least one gas inlet (CO2 diffuser/bubbler 222) is disposed below at least one illumination panel (light guide 224).

    PNG
    media_image7.png
    328
    614
    media_image7.png
    Greyscale


Claim 15: “wherein the at least one gas inlet comprises a plurality of gas inlets that are provided in a lowermost section of the floor panel.”:  Punchard et al. discloses at least one gas inlet (CO2 diffuser/bubbler 220) comprises a plurality of gas inlets that 

    PNG
    media_image8.png
    433
    806
    media_image8.png
    Greyscale

Claim 20: “wherein the at least one illumination panel comprises a parallel arrangement of a plurality of illumination panels and wherein a plurality of gas inlets are arranged in the floor panel, between the illumination panels.”:  Punchard et al. discloses a parallel arrangement of illumination panels (light guides 224) and a plurality of gas inlets arranged in floor panel (bubbler 220) of vessel 230, where the floor panel comprising inlets (bubbler 220) extends between the illumination panels (light guides 224), annotated Fig. 3C illustrates this below.

    PNG
    media_image9.png
    575
    655
    media_image9.png
    Greyscale


Claim 21: “wherein the floor panel comprises a continuous convex structure of generally half-cylindrical shape, and wherein the at least one gas inlet comprises a first row of gas inlets that is arranged along the bottom of the half- 5Preliminary Amendment Atty. Docket No.: ARNF-029518 US PCT cylindrical surface, and at least one further row of gas inlets that is arranged in the photobioreactor floor panel along its longitudinal axis, upwardly from and parallel to the first row of gas inlets.”:  Punchard et al. discloses a generally vertical helically shaped fluidic pathway (Para. [0011], lines 2-3); further, Punchard et al. discloses a U-shape tanking system (Para. [0150], line 11); Punchard et al. also discloses the vessel can be shaped in order to fit light guides (Para. 0120], lines 4-5), therefore, the vessel can be a half-cylindrical shape, etc., and annotated Fig. 3C above further illustrates a continuous convex floor panel structure wherein at least one has inlet (bubbler 220) comprises a first row of gas inlets arranged along the bottom of cylindrical surface and at least another row of gas inlets arranged in the phtotobioreactor (vessel 230) along its longitudinal axis, upwardly and parallel to the first row of gas inlets.  Also, Punchard et al. discloses the tanks of the 

Claim 23: “wherein the illumination means is embedded within the illumination panel, so that a water-tight seal separates the illumination means from their surroundings.”:  Punchard et al. discloses the light source by uses thin light guides (Para. [0104], lines 9-10), and the light panels are waterproof for long term immersion (Para. [0104], lines 13-14); LEDs are in the light panel assembly (Para. [0104], lines 1-3).

Claim 28: “wherein the body comprises a generally elongate structure, and wherein the illumination panel provides illumination along the longitudinal axis of the body.”:  Punchard et al. discloses an elongated body of the photobioreactor (vessel 230, illustrated in Fig. 3C) and wherein the illumination panel (light guides 224) provide illumination along the longitudinal axis of the body (vessel 230), also illustrated in Fig. 3C.

Claim 29: “wherein the illumination panels comprise illumination means that are adapted to deliver light with a photon flux in the range of 20 - 1200 µmol/m2s.”  Punchard et al. discloses optimum photon delivery at the most productive wavelength results in better heat management as most photons are absorbed by the biomass.  Further, Punchard et al. discloses they have tailored photon per cm delivery using flat light guides, and provided a larger contact area using internal lighting illuminating evenly 2s; photon flux provided to the biomass is optimized so no photo-inhibition is induced that will impede growth but at the same time enough photosynthesis is achieved to allow for biomass synthesis and cell division (Para. [0118], lines 4-8).  Also, Punchard et al. discloses the tanks of the photobioreactor tanks are readily available, come in multiple sizes and configurations, and are easily customizable to specific needs (Para. [0093], lines 3-5).


Claim 35: “wherein the illumination panels are disposed within the body so that there is a gap between the illumination panels and the side walls and floor panel of the body that is in the range of about 2 - 20cm.”:  Punchard et al. discloses the vessel assembly 202 is designed around a standardized profile that fits light panels height and width as efficiently as possible (Para. [0054], lines 4-5), thus, the gap between the side walls and the floor panel can include a range of about 2-20cm; further, Figs 3A-C illustrates the light panels (light guides 224) are disposed within the body (vessel assembly 202) so that there is a gap between the illumination panels (light guides 224) and the side walls of vessel 230 and the floor panel of the body (vessel assembly 202).  Also, Punchard et al. discloses the tanks of the photobioreactor tanks are readily available, come in multiple sizes and configurations, and are easily customizable to specific needs (Para. [0093], lines 3-5).

Claim 43: “wherein the body has an internal volume that is in the range of about 200L to about 40,000L.”:  Punchard et al. discloses we settled upon the concept of utilizing basic building blocks built around a 1000-liter volume, which is not tank specific (Para. [0101], lines 4-6), which is in the range of 200L to about 40,000L.  Further, Punchard et al. discloses the tanks of the photobioreactor tanks are readily available, come in multiple sizes and configurations, and are easily customizable to specific needs (Para. [0093], lines 3-5).



Claim 46: “further comprising at least one water inlet, for delivering water into the photobioreactor, and at least one water outlet, for draining water from the photobioreactor.”:  Punchard et al. discloses water and nutrients from multiple sources are balanced to the specific requirements of the particular photosynthetic organism strain used (Para. [0024], lines 2-4); a sterile water supply to all connective fluidic pathways effective to interconnect the various components of the growth and harvesting assembly (Para. [0033], lines 3-5).  Also, Punchard et al. discloses the tanks of the 

Claim 47: “further comprising a thermal jacket, wherein the thermal jacket comprises a hollow structure that encapsules at least a portion of the body.”:  Punchard et al. discloses Punchard et al. discloses the tanks of the photobioreactor systems and photobioreactor tanks are readily available, come in multiple sizes and configurations, and are easily customizable to specific needs (Para. [0093], lines 3-5), thus, the configuration can include a thermal jacket, wherein the thermal jacket comprises a hollow structure that encapsules at least a portion of the body.

Claim 48: “wherein the thermal jacket comprises at least one inlet and at least one outlet, for introducing and releasing water from the hollow structure, respectively.”:    Punchard et al. discloses Punchard et al. discloses the tanks of the photobioreactor systems and photobioreactor tanks are readily available, come in multiple sizes and configurations, and are easily customizable to specific needs (Para. [0093], lines 3-5), thus configurations can include the thermal jacket comprises at least one inlet and at least one outlet, for introducing and releasing water from the hollow structure, respectively.

Claim 49: “wherein the body is enclosed within a frame structure comprising outer side walls that are disposed outwardly from at least the side walls of the body so 

Claim 51: “further comprising at least one CO2 recirculation loop that is fluidly connected to the body via at least one recirculation loop tank outlet and at least one recirculation loop tank inlet, and at least one pump, for pumping culture through the CO2 recirculation loop, the CO2 recirculation loop further comprising at least one CO2 inlet that is provided downstream of the at least recirculation pump, with respect to the direction of liquid flow in the CO2 recirculation loop.”:  Punchard et al. discloses the tanks of the photobioreactor systems and photobioreactor tanks are readily available, come in multiple sizes and configurations, and are easily customizable to specific needs (Para. [0093], lines 3-5), thus, configurations can include at least one CO2 recirculation loop that is fluidly connected to the body via at least one recirculation loop tank outlet and at least one recirculation loop tank inlet, and at least one pump, for pumping culture through the CO2 recirculation loop, the CO2 recirculation loop further comprising at least 2 inlet that is provided downstream of the at least recirculation pump, with respect to the direction of liquid flow in the CO2 recirculation loop.

Claim 52: “wherein the at least one recirculation loop tank outlet and the at least one recirculation loop tank inlet are provided in the lower half of the body, with respect to the volume of the body.”:  Punchard et al. discloses the tanks of the photobioreactor systems and photobioreactor tanks are readily available, come in multiple sizes and configurations, and are easily customizable to specific needs (Para. [0093], lines 3-5), thus, configurations can include the at least one recirculation loop tank outlet and the at least one recirculation loop tank inlet are provided in the lower half of the body, with respect to the volume of the body.

Claim 54: “the photobioreactor further comprising at least one of: a. one or more pH meter to provide a measure of pH of liquid in the body; b. one or more gas inlet for delivering a stream of carbon dioxide enriched gas into the body; c. one or more temperature probe; d. one or more chemical probe for detecting inorganic matter such as nitrate; and e. one or more optical density and/or light density meter.”:  Punchard et al. discloses a means to monitor relevant parameters such as temperature and/or pH (Para. [0025], lines 16-17); a pH probe 248 used in the tank (Para. [0098], line 18).

Claim 55: “further comprising at least one controller, for controlling at least one of: illumination, water temperature, pH and air flow in the photobioreactor.”:  Punchard et al. discloses a controller 246 for controlling temperature in the tank (Para. [0098], 

Claim 56: “wherein the controller is adapted to adjust at least one or more parameter selected from light intensity, temperature and pH, in response to measurements of microbe density within the body, as determined by optical density and/or light density measurements.”:  Punchard et al. discloses the temperature in the tank is measured 242 as well as the temperature in the cooling water reserve 244 and monitored using a controller 246. A pH probe 248 is also used in the tank; pH is controlled using a CO2 bottle 106 regulated by a solenoid 236 by the controller and injected inside the tank using a fine diffuser 222; light guides 224 are controlled using an LED driver system 240 that can control the light intensity inside the tank (Para. [0098], lines 16-23).
Therefore, the reference of Punchard et al. meet the limitations of claims 1-6, 9, 12-15, 20-21, 23, 28-29, 35, 43, 46-49, 51-52, and 54-56.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 34, and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0137764 A1-Punchard et al. (has an effective filing date as of the date of the provisional application of 07/29/2015).
Regarding claim 34, Punchard et al. teaches the invention discussed above in claim 1.   However, Punchard et al. does not explicitly teach wherein the illumination panel has a height that is in the range of 6Preliminary Amendment Atty. Docket No.: ARNF-029518 US PCTabout 80% to about 99% of the body height from its lowermost point in the floor panel.  
For claim 34, Punchard et al. teaches the vessel assembly 202 is designed around a standardized profile that fits light panels height and width as efficiently as possible (Para. [0054], lines 4-5) and Figs 3A-C of Punchard et al. illustrates the light panels (light guides 224) have a height that is in the range of about 80-99% of the vessel assembly body 202 from its lowermost point in the floor panel of the vessel, which reads on the instant claim limitation of wherein the illumination panel has a height that is in the range of 6Preliminary Amendment Atty. Docket No.: ARNF-029518 US PCTabout 80% to about 99% of the body height from its lowermost point in the floor panel.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Punchard et al. to include wherein the illumination panel has a height that is in the range of 6Preliminary Amendment Atty. Docket No.: ARNF-029518 US PCTabout 80% to about 99% of the body height from its lowermost point in the floor panel as taught by Punchard et al., because Punchard et al. teaches the tanks of the photobioreactor tanks are readily available, come in multiple sizes and configurations, and are easily customizable to specific needs (Para. [0093], lines 3-5) and Punchard et al. teaches the vessels can be of different lengths and arrangements (Para. [0109], lines 3-4).


Regarding claim 44, Punchard et al. teaches the invention discussed above in claim 1.  However, Punchard et al. does not explicitly teach wherein the side walls have a length in the range of about 1 - 10m.
For claim 1, Punchard et al. teaches side walls of the apparatus and Punchard et al. illustrated in the annotated figures above, and Punchard et al. teaches the scalable nature of the design where a plurality of base modules can be added in a plurality of vessel of different length and arrangement (Para. [0109], lines 3-4), which reads on the instant claim limitation of wherein the side walls have a length in the range of about 1 - 10m.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Punchard et al. to include wherein the side walls have a length in the range of about 1 - 10m as taught by Punchard et al., because Punchard et al. teaches he tanks of the photobioreactor tanks are readily available, come in multiple sizes and configurations, and are easily customizable to specific needs (Para. [0093], lines 3-5) and Punchard et al. teaches the vessels can be of different lengths and arrangements (Para. [0109], lines 3-4).

Regarding claim 45, Punchard et al. teaches the invention discussed above in claim 1.  However, Punchard et al. does not explicitly teach wherein the end walls have a length in the range of about 0.5 - 3m.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Punchard et al. to include wherein the end walls have a length in the range of about 0.5 - 3m as taught by Punchard et al., because Punchard et al. teaches he tanks of the photobioreactor tanks are readily available, come in multiple sizes and configurations, and are easily customizable to specific needs (Para. [0093], lines 3-5) and Punchard et al. teaches the vessels can be of different lengths and arrangements (Para. [0109], lines 3-4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270.  The examiner can normally be reached on Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799